Citation Nr: 0821517	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1952, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

In a September 2006 rating decision, the RO increased the 
rating of service-connected PTSD from 30 percent disabling to 
50 percent disabling, effective from July 28, 2005.  Because 
the increase in the evaluation of the veteran's PTSD 
disability does not represent the maximum rating available 
for the condition, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a Travel Board hearing in connection 
with the current claim.  The Travel Board hearing was 
subsequently scheduled and held in March 2008.  The appellant 
and the appellant's spouse testified at that time and the 
hearing transcript is of record.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to anxiety, low mood, nightmares, sleep 
disturbance, hypervigilance, and occasional outbursts of 
anger.  Global Assessment of Functioning Scale (GAF) scores 
of 43 and 46 are assigned.

2.  The veteran's PTSD, however, is not productive of 
symptoms that would warrant a total disability rating such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
closes relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but not higher, for PTSD have been met as of the effective 
date of the grant of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Rating

In September 2005 the veteran was granted service connection 
for PTSD with an evaluation of 30 percent disabling, 
effective July 28, 2005, which the veteran appealed.  In a 
rating decision dated in September 2006 the evaluation for 
PTSD was increased to 50 percent, effective July 28, 2005.  
The veteran seeks an initial disability rating in excess of 
50 percent for his service-connected PTSD.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Under the provisions of 38 C.F.R. §  4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In August 2005 the veteran was afforded a VA Compensation and 
Pension (C&P) initial PTSD examination.  The examiner noted 
that the veteran had recurrent thoughts of his experiences in 
Korea.  The veteran indicated that he had recurrent dreams 
and nightmares that disturbed his sleep at least five to six 
nights a week.  He reported that he had flashbacks several 
times a week.  The veteran stated that he avoids thoughts, 
conversations, people, places, and activities that arouse 
thoughts of his experiences in Korea.  He indicated that he 
avoids crowds and described himself as a loner.  He stated 
that he goes to dinner for holiday events, but, rarely goes 
to movie theaters.  He indicated that he maintains good 
contact with his family.  He reported a long history of 
irritability that sometimes associated with a low frustration 
tolerance and occasional outbursts of anger.  The veteran was 
noted to have chronic, very long-term insomnia, difficulty 
falling and staying asleep.  The veteran was noted to be 
hypervigilant and have a history of exaggerated startle 
reflex.  Upon examination, the examiner noted that the 
veteran was very neatly dressed and well groomed.  The 
veteran's speech, psychomotor functions, and memory were 
normal.  The veteran was noted to have normal intellectual 
and cognitive functions.  His mood was low and his affect was 
sad.  The veteran had no history of suicidal or homicidal 
ideation and there was no evidence of psychotic thinking or 
hallucinations.  The veteran's insight and judgment were 
good.  The examiner diagnosed the veteran with severe PTSD 
and assigned a GAF score of 46 based upon the veteran's 
psychiatric symptoms.

The veteran has been treated at the VA Medical Center in 
Philadelphia, Pennsylvania, since August 2005.  Since that 
time, the veteran has suffered from sleep disturbances.  The 
veteran's PTSD has been treated with psychotropic medication 
since September 2005.

In July 2007 the veteran was afforded a VA C&P PTSD 
examination.  The veteran reported a worsening of his usual 
irritability, insomnia, and memory of military issues.  He 
indicated that he has dreams and nightmares five nights a 
week and continues to have flashbacks.  The veteran reported 
diminished interest in most significant social activities and 
that he feels uncomfortable and suspicious around crowds.  
The veteran indicated that he stays in good contact with his 
family.  He stated that he has difficulty falling and staying 
asleep.  He reported chronic irritability that has been 
intense since the prior examination in 2005.  He indicated 
that he has trouble concentrating that is exacerbated when he 
is irritated.  The veteran reported checking and rechecking 
doors and windows to be certain they are locked.  The veteran 
stated that he had low mood, sadness, decreased energy, and a 
poor appetite.  Upon examination, the veteran was very neatly 
dressed and well groomed.  His speech was clear and he 
answered questions completely and logically.  The veteran had 
no problems with communication.  His psychomotor functions 
were normal.  The veteran had no difficulty in carrying out 
his activities of daily living.  He was oriented to time, 
person, and place and his memory for recall, remote and 
recent events was normal.  The veteran's intellectual and 
cognitive functions were in the normal range and the veteran 
was noticeably low and his affect was sad.  His level of 
anxiety was slightly elevated.  The veteran denied suicidal 
and homicidal ideation.  There was no history of 
inappropriate behavior or hallucinations.  The veteran's 
insight and judgment were excellent.  The examiner diagnosed 
the veteran with PTSD of severe intensity and assigned a GAF 
score of 43 based upon the veteran's psychiatric symptoms.

At the hearing before the undersigned Veterans Law Judge, the 
veteran testified that his relationship with his family was 
good but that he keeps to himself a lot.  The veteran stated 
that he spends four to five hours on the computer every day.  
He does not go out or associate with friends.  The veteran 
testified that he has been taking medication for his PTSD and 
that the medication was recently increased.  The veteran's 
spouse testified that the veteran's communication was very 
poor and that he was obsessive about certain things.  Both 
the veteran and the veteran's spouse testified that the 
veteran checks the lights and locks in the house, repeatedly, 
prior to going to bed.  The veteran stated that he has 
nightmares and the veteran's spouse reported that the veteran 
has nightmares three times a week.  The veteran's spouse 
stated that she told the grandchildren not to wake or touch 
the veteran while he was sleeping.  The veteran stated that 
he experiences flashbacks.

Based upon the evidence, the Board finds that the veteran's 
disability more nearly approximates a 70 percent disability 
rating for PTSD.  The veteran has an obsessional ritual of 
repeatedly checking the locks and lights of his home prior to 
bed for security reasons.  The veteran has difficulty 
maintaining relations and indicates that he does not go out 
or associate with friends.  While he indicates that his 
family relations are good, he spends most of his time alone.  
In addition, the VA examiner reports both qualified the 
veteran's PTSD as severe and assigned GAF scores of 46 and 
43.  As discussed above, GAF scores between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM- IV, 
for rating purposes).  The veteran's GAF score combined with 
his other symptoms suggest a severity of symptoms 
commensurate with a 70 percent rating under Diagnostic Code 
9411.  Accordingly, an initial rating of 70 percent 
disabling, but not higher, for the veteran's PTSD is granted.

The medical evidence reveals that the veteran does not 
demonstrate gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name or other symptoms indicative of total impairment.  
As such, the Board determines that overall symptomatology of 
the veteran's PTSD does not more nearly approximate the 
criteria for assignment of the next higher rating of 100 
percent.

As the preponderance of the evidence is against the claim for 
a disability rating in excess of 70 percent, the benefit-of-
the-doubt rule does not apply, and a disability rating in 
excess of 70 percent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson, supra.  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 70 percent disabling.

II.  Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's PTSD reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his PTSD has not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, a remand this 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from August 2005 to the present.  The veteran 
submitted a statement of Dr. P.J.S. dated in October 2005, 
and was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in August 2005 and July 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating, but not 
higher, for PTSD is granted from the effective date of the 
grant of service connection.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


